 1                             UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 United States of America,                           Case No. 2:19-cr-298-APG-NJK

 4                      Plaintiff,
          v.                                           ORDER FOR THE PREPARATION
                                                       OF A PRE-PLEA PRESENTENCE
 5 Jose Enrique Alcauter-Guzman,                       INVESTIGATION REPORT

 6                      Defendant.
                                                                  (ECF No. 22)
 7

 8

 9         Defendant Jose Enrique Alcauter-Guzman’s motion for a Pre-Plea Presentence

10 Investigation Report (ECF No. 22) is GRANTED. The Probation Office shall prepare and

11 provide to the parties a pre-plea Presentence Report by May 29, 2020.

12         I FURTHER ORDER Alcauter-Guzman’s counsel to provide a copy of this order to the

13 Probation Office immediately.

14         Dated: April 3, 2020.
                                                      ________________________________
15                                                    ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
